Citation Nr: 1709197	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  11-05 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left collarbone disability.  

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the claim resides with the Houston VARO.  

The Veteran requested a hearing before the Board when he submitted his VA Form 9 (substantive appeal) in March 2011.  In correspondence dated in March 2014, the Veteran was advised that he was scheduled for a Travel Board hearing in April 2014.  The Veteran contacted the RO in April 2014 and requested that the hearing be canceled.  As such, there is no outstanding request for a hearing.    

In June 2014, the Board remanded the issues on appeal for further development.  


FINDINGS OF FACT

1.  The Veteran's tinnitus did not originate in service or until more than a year following service, and is not otherwise etiologically related to service.

2.  The Veteran's degenerative joint disease of the right shoulder originated in service.

3.  A chronic left collarbone disability did not originate in service and is not otherwise etiologically related to service.

4.  The Veteran's hypertension did not originate in service or until more than a year following service, and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for degenerative joint disease of the right shoulder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for a left collarbone disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.  As noted, the Veteran withdrew his request for a hearing before the Board.  

With regard to the claim for entitlement to service connection for hypertension, while a VA medical opinion was not provided, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In this case, the Veteran indicated in his substantive appeal that he was treated for heart palpitations in service and after service and he was diagnosed with hypertension in 2003 (five years after he separated from service).  There is no suggestion that hypertension began during service or within one year of service.  As such, the Veteran's lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

With regard to the claims being decided herein, the Board last remanded the claims to obtain any additional VA treatment records and afford the Veteran VA examinations for the right and left shoulder and tinnitus claims.  Additional VA treatment reports were associated with the claims file.  The Veteran was advised that he was scheduled for VA examinations for his tinnitus, right shoulder, and left collarbone in April 2015.  The Veteran failed to report for the examinations but requested that the examinations be rescheduled in May 2015.  The examinations were thereafter rescheduled in August 2015.  However, the Veteran failed to report for the examinations and he did not provide good cause for such failure to report.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that a VA medical opinion was obtained with regard to the tinnitus claim (the report of which has been associated with the claims file).  As noted, the Board remanded the claim for tinnitus in order to obtain another medical opinion.  However, the Veteran failed to report for the examination.  Neither the Veteran nor his representative has objected to the adequacy of the opinion obtained during this appeal with regard to the claim for tinnitus.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for certain chronic diseases, including hypertension and organic diseases of the nervous system, such as sensorineural hearing loss and tinnitus, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309; see Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is chronic disease under 38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.309(a) (2016). 

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Tinnitus

Historically, the Veteran submitted a claim of entitlement to service connection for tinnitus in August 2009.  The claim was denied in an April 2010 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

A review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for tinnitus.  The Veteran did not report any ear trouble on report of medical history forms prepared during his active service and clinical evaluation of the ears was normal on various examinations dated from April 1972 to July 1996.  

VA feet and spine and joints examinations conducted in December 1999 and March 2000 do not reflect any reference to tinnitus complaints.  

At a July 2011 VA audiological examination, the Veteran reported military noise exposure to a variety of aircraft on the flight line.  The Veteran denied post-service military noise exposure.  The Veteran reported constant tinnitus and indicated that he was unsure of the onset date but noted that it started "ten to fifteen years ago."  The examiner reviewed the Veteran's claims file and noted that there was no significant threshold shifts in audio thresholds during active duty.  The examiner opined that the Veteran's tinnitus is less likely as not caused by or as a result of the Veteran's active duty service.  The examiner noted that the Veteran did not relate that the onset of his tinnitus occurred during active duty and no report of tinnitus was included in the Veteran's service treatment reports.  

VA outpatient treatment reports reflect that the Veteran reported a gradual decrease in his hearing and constant ringing tinnitus in October 2008.  The records do not include any opinion regarding the etiology of the Veteran's tinnitus.  

The Veteran was advised that he was scheduled for a VA examination in April 2015 for which he failed to report.  In May 2015, he contacted VA and requested that the examination be rescheduled.  He was advised that he was scheduled for a VA examination in August 2015.  However, he failed to report for the examination or provide good cause for his failure to report.  Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("the duty to assist is not always a one-way street," and a veteran has an obligation to assist in the development of his claim).

As an initial matter, the Board has determined that the 38 C.F.R. § 3.303(b) presumptions have not been met.  This is so because following service, the first medical evidence of tinnitus did not appear until 2008 (a decade after separation from service), when the Veteran was evaluated at VA.  At that time, the Veteran did not report the date of onset of his tinnitus.   At the 2011 VA examination, the Veteran was unsure of the date of his tinnitus although he estimated the onset date as ten to fifteen years prior.  He did not specifically report that the onset date was during service or within one year of his separation from service.   

As such, there is no medical evidence showing that tinnitus was diagnosed either during service or within a year of service.  Likewise, tinnitus has not been continuous since service, as the medical evidence following service shows that the Veteran did not report tinnitus when examined by VA in 1999 or 2000.  

The Board acknowledges that while Veteran is competent to report that he has tinnitus, Charles v. Principi, 16 Vet. App. 370 (2002), the record reflects that he did not report tinnitus at the VA examinations dated in 1999 or 2000 and the earliest evidence of a report of tinnitus was in 2008 at VA.

Therefore, the 38 C.F.R. § 3.303(b) presumptions have not been met.  Nevertheless, service connection may be granted if the evidence establishes a nexus between the tinnitus and the Veteran's service including military noise exposure.

Here, the Board finds that the competent evidence of record does not reveal a showing of a relationship between the Veteran's tinnitus and his period of service.   The principal evidence weighing against the Veteran's claims is the opinion of the VA examiner.  As recounted above, the Board obtained a VA examination and opinion to investigate the etiology of the Veteran's tinnitus.  Unfortunately, while the VA examiner confirmed that the Veteran did have tinnitus, the 2011 VA examiner concluded that it was less likely than not that the Veteran's tinnitus was related to service.  The examiner provided a rationale to support the opinion explaining exactly why it was less likely than not that the Veteran's tinnitus was the result of his military noise exposure.  However, the Board remanded the claim to obtain another opinion.  However, as noted, the Veteran did not report for the August 2015 VA examination.  Consequently, the only medical opinion of record provides evidence against the claim.   

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  As such, the Veteran is considered competent to describe his perception of ringing in his ears.  Yet, aside from statements that he was exposed to military noise during service, the Veteran has not provided any description of ringing in his ears during service.

As noted above, the VA examiner's opinion is the most probative evidence of record as to the etiology of the Veteran's tinnitus.  Based on this conclusion, the evidence is against a finding that the Veteran's tinnitus either began during or was otherwise caused by his military service including noise exposure therein.  Therefore, the criteria for service connection have not been met, and the Veteran's claim for service connection for tinnitus is denied.




Right Shoulder

Historically, the Veteran submitted a claim of entitlement to service connection for a right shoulder disability in August 2009.  The claim was denied in an April 2010 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

A review of the Veteran's service treatment reports reflects that the Veteran was assessed with right shoulder strain in November 1994.  In June 1997, the Veteran was assessed with degenerative joint disease of the right shoulder.  However, no-rays of the right shoulder were included with the assessment.  The Veteran was assessed with chronic right shoulder pain in October 1997.  He reported constant right shoulder pain on a report of medical assessment dated in October 1997.  

VA feet and spine and joints examinations conducted in December 1999 and March 2000 do not reflect any reference to the Veteran's right shoulder.  

A review of the Veteran's VA outpatient treatment reports reflects a report of right shoulder pain in October 2008.  The Veteran was seen for an orthopedic consultation in February 2009 at which time he reported right shoulder pain for seven years.  X-rays of the right shoulder showed degenerative changes with spurring off the acromion in the right shoulder.  The Veteran was assessed with impingement of the right shoulder.  

The Veteran was advised that he was scheduled for a VA examination in April 2015 for which he failed to report.  In May 2015, he contacted VA and requested that the examination be rescheduled.  He was advised that he was scheduled for a VA examination in August 2015.  However, he failed to report for the examination or provide good cause for his failure to report.  

Having reviewed the complete record, the Board finds that the evidence establishes that service connection is warranted for the Veteran's right shoulder disability.  

The Veteran had reports of right shoulder pain in service and an assessment of degenerative joint disease of the right shoulder was rendered on one occasion.  Post-service treatment reports reflect that the Veteran was diagnosed with degenerative changes with spurring off the acromion in the right shoulder at VA in 2009.  The Board acknowledges that the VA treatment reports reflect that the Veteran reported that his right shoulder pain started eight years prior to his first visit at VA in 2008 (dating the onset of the right shoulder symptomatology to 2000).  However, a review of the Veteran's service treatment reports reflects ongoing reports of right shoulder pain and a diagnosis of degenerative joint disease of the shoulder.  As such, the Board finds that the Veteran's right shoulder degenerative changes began in service and service connection is warranted.  

Left Collarbone

Historically, the Veteran submitted a claim of entitlement to service connection for a left collarbone disability in August 2009.  The claim was denied in an April 2010 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

A review of the Veteran's service treatment reports reflects that the Veteran was involved in a motor vehicle accident in August 1987 at which time he was involved in a head on collision.  He reported torso/arm/leg discomfort and x-rays of the left leg, hip, shoulder, and neck were all reported to be negative for fracture.  The records do not reflect any reference to a left collarbone injury or disability.  

VA feet and spine and joints examinations conducted in December 1999 and March 2000 do not reflect any reference to the Veteran's left collarbone.  

A review of the Veteran's post-service VA treatment reports reflects a report of left shoulder pain in October 2008.  The Veteran suspected it was due to overcompensating for the right shoulder.  At an orthopedic consultation in February 2009, x-rays of the left shoulder revealed an old clavicle fracture and some destruction of the acromion which could be a formational abnormality or it could be a lytic lesion.  The examiner assessed the Veteran with an old fracture of the left shoulder.  

The Veteran was advised that he was scheduled for a VA examination in April 2015 for which he failed to report.  In May 2015, he contacted VA and requested that the examination be rescheduled.  He was advised that he was scheduled for a VA examination in August 2015.  However, he failed to report for the examination or provide good cause for his failure to report.  Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("the duty to assist is not always a one-way street," and a veteran has an obligation to assist in the development of his claim).

Having reviewed the complete record, the Board finds that the evidence does not establish that service connection is not warranted for the Veteran's left collarbone disability.  

As an initial matter, there is no evidence of a diagnosis of arthritis of the left shoulder within one year of the Veteran's separation from service to allow for service connection on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Unfortunately, there is also no competent evidence that suggests that any current left collarbone disability either began during or was otherwise caused by the Veteran's active service.  While the service treatment reports reflect that the Veteran was involved in a motor vehicle accident in service, X-rays of the left shoulder obtained at that time did not reveal any fractures.  Post-service treatment reports reflect an assessment of an old fracture of the left clavicle.  While VA attempted to obtain an etiological opinion with regard to the claimed left collarbone disability, the Veteran failed to report for scheduled examinations.  The Veteran has not submitted any medical evidence linking any current left collarbone disability to his active service.  Hence, the Board finds that the competent evidence of record does not reveal a showing of a relationship between the Veteran's claimed left collarbone disability and his period of service. 

Although the Veteran contends that he has a left collarbone disability related to his active service, specifically to an injury sustained during service, the Veteran has submitted no competent medical evidence or opinions to corroborate such a contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions). 

The Veteran's opinion is not competent to provide the requisite etiology of a current left collarbone disability, because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a medical opinion as to the etiology of the claimed left collarbone disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran's opinion on its own is insufficient to provide the requisite nexus between a left collarbone disability and his active service.  Therefore, the lay statements regarding the Veteran's claimed left collarbone disability being related to service are not considered to be competent nexus evidence, as the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a left collarbone disability, and the claim is denied.

Hypertension

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.

Historically, the Veteran submitted a claim of entitlement to service connection for hypertension in August 2009.  The claim was denied in an April 2010 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

A review of the Veteran's service treatment reports does not reflect that the Veteran was treated for elevated blood pressure at any time during service.  The Veteran's systolic pressure was 143 on one occasion in November 1994 and 136 on a report of medical examination in July 1996.  At all other times the systolic pressure was 130 or below.  The Veteran's diastolic pressure was no higher than 80 during service.  High blood pressure was not reported by the Veteran on any report of medical history forms prepared during his active duty service.    

VA feet and spine and joints examinations conducted in December 1999 and March 2000 do not reflect any reference to hypertension.  

Post-service VA treatment reports reflects a diagnosis of hypertension as early as October 2008 when the Veteran was first seen at VA to establish care.  He reported that he had been diagnosed with hypertension four years prior which would date the original diagnosis to 2004, six years after the Veteran left service.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for hypertension.

The Board finds that the competent evidence does not show a relationship between the Veteran's hypertension and his period of active service.  Although the post-service treatment reports reflect a diagnosis of hypertension, the Veteran has not submitted any medical evidence to indicate that the Veteran's hypertension is etiologically related to his service. 

Hence, the Board finds that the competent evidence of record does not reveal a showing of a relationship of hypertension and the Veteran's period of service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that hypertension is related to his period of service or that hypertension manifested within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309.

Although the Veteran contends that he has hypertension related to his active service, he has not submitted any competent medical evidence or opinion to substantiate his theory of entitlement.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not considered competent to provide the requisite etiology of the hypertension because such a determination requires medical expertise and training which he has not been shown to possess.  38 C.F.R. § 3.159 (a)(1); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's assertion that his hypertension is related to his active duty service is not considered to be competent as he is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, and the claim is denied.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for degenerative joint disease of the right shoulder is granted.

Entitlement to service connection for a left collarbone disability is denied.  

Entitlement to service connection for hypertension is denied.



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


